Citation Nr: 0508797	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-15 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a 100 percent disability rating due to 
blindness in both eyes, pursuant to 38 C.F.R. § 3.383 (paired 
organs), to include whether an initial disability rating in 
excess of 10 percent for right eye blindness is warranted.

2.  Entitlement to a higher rate of special monthly 
compensation (SMC) due to blindness.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2001 and February 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

In its September 2001 rating decision, the RO granted 
compensation pursuant to 38 U.S.C.A. § 1151 for blindness in 
the right eye, and also granted special monthly compensation 
based on loss of use of one eye, both effective from August 
20, 1996.  The veteran filed a notice of disagreement in 
January 2002, and later clarified that he felt he was 
entitled to a 100 percent schedular rating.  The RO furnished 
the veteran a statement of the case in June 2002 that 
addressed an increased evaluation and an earlier effective 
date for the grant of compensation pursuant to 38 U.S.C.A. 
§ 1151.  The veteran filed his substantive appeal in October 
2002, and specifically stated that he was appealing only the 
increased rating issue and did not wish to appeal the earlier 
effective date issue.  The earlier effective date issue was 
inadvertently included as an appealed issue at the time of 
the veteran's October 2004 central office hearing before the 
undersigned Veterans Law Judge.  However, he did not offer 
testimony regarding the issue and as he has specifically 
noted that he did not wish to appeal the issue, it is not 
before the Board for appellate consideration.

The February 2003 rating decision denied an increased rate of 
special monthly compensation.  The veteran filed a notice of 
disagreement later that month.  The RO furnished the veteran 
a statement of the case in November 2003 that addressed the 
issues of a higher rate of special monthly compensation and a 
100 percent evaluation due to blindness in both eyes.  The 
veteran filed his substantive appeal in January 2004, 
addressing both issues identified in the statement of the 
case, thereby perfecting his appeal in this matter.

During the pendency of this claim, the veteran perfected 
claims of entitlement to an initial increased rating for 
right eye blindness and for a 100 percent disability rating 
pursuant to 38 C.F.R. § 3.383.  Given that both issues 
address the same disability and that staged ratings are 
permissible for separate periods of time at the time of an 
initial rating, these claims will be discussed as one issue, 
as listed on the title page.  See Fenderson v. West, 12 Vet. 
App 119 (1999).


FINDINGS OF FACT

1.  Prior to his October 1980 surgery, the veteran's visual 
acuity in his right eye was 20/200.

2.  The veteran's post-operative residuals of right eye 
surgery are manifested by blindness with no light perception.

3.  Prior to March 11, 2002, the veteran's VA-compensated 
right eye vision was characterized by no light perception; he 
had at least 20/200 vision both near and far in the left eye, 
which is nonservice-connected.

4.  Since March 11, 2002, the medical evidence of record 
shows the veteran is unable to count fingers at 3 feet with 
his non-service connected left eye; and is considered blind 
in that eye for VA purposes; his left eye blindness is not 
the result of his own willful misconduct.

5.  Since March 11, 2002, the evidence of record clearly 
indicates that the veteran is blind in both eyes for VA 
purposes.





CONCLUSIONS OF LAW

1.  Prior to March 11, 2002, the criteria for a disability 
rating in excess of 10 percent for loss of vision of the 
right eye have not been met.  38 U.S.C.A. §§ 1155, 1160, 5107 
(West 2002); 38 C.F.R. §§ 3.383, 4.22, 4.78, 4.84a, 
Diagnostic Codes 6061-79 (2004).

2.  Since March 11, 2002, the criteria for a rating of 100 
percent for blindness in both eyes are met.  38 U.S.C.A. 
§§ 1160, 5107 (West 2002); 38 C.F.R. §§ 3.383, 4.79, 4.84a, 
Diagnostic Code 6062 (2004).

3.  Special monthly compensation based on bilateral blindness 
is granted.  38 U.S.C.A. §§ 1114(l), 5107 (West 2002); 38 
C.F.R. § 3.350, 3.352 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the September 2001 and February 2003 rating decisions from 
which the current appeals originate.  The veteran was 
provided with statements of the case in June 2002 and 
November 2003, which notified him of the issues addressed, 
the evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.

In the present case, the September 2001 rating decision 
granted compensation pursuant to 38 U.S.C.A. § 1151 for 
blindness in the right eye, assigned a 10 percent disability 
rating and also granted SMC based on loss of use of one eye.  
The February 2003 rating decision denied an initial 
disability rating in excess of 10 percent and also denied an 
increased rate of SMC.  Only after the rating actions were 
promulgated did the RO, in December 2003 and January 2004, 
provide adequate notice to the veteran regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claims. 

While the notice provided to the veteran in December 2003 and 
January 2004 was not given prior to the first RO adjudication 
of the claims in September 2001 and February 2003, the notice 
was provided by the RO prior to certification of the claims, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran was specifically advised of what information and 
evidence was needed to substantiate his claims.  He was also 
advised of what evidence VA would obtain for him, and of what 
evidence he was responsible for submitting, and also advised 
to submit relevant evidence in his possession.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.  The Board finds that VA 
complied with the notice requirements of the VCAA.  
38 U.S.C.A. § 5103(a) (West 2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (codified at 38 U.S.C.A. § 5103(b)(3)); 38 C.F.R. 
§ 3.159(b)(1) (2004); VAOPGCPREC 1-2004 (February 24, 2004); 
Pelegrini v. Principi, 18 Vet. App. at 120-21; Huston v. 
Principi, 17 Vet. App. 195 (2003). Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  VA and 
private treatment records as well as VA compensation 
examination reports.  The veteran has not alleged that there 
are any other outstanding medical records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Factual Background

In a September 2001 rating decision, the veteran was granted 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for right eye blindness, based on hospitalization and surgery 
at a VA hospital in October 1980.  A 10 percent disability 
rating was assigned for additional disability under the 
provisions of 38 C.F.R. §§ 4.22, 4.78, 4.84a, Diagnostic 
Codes 6074-6079.  The September 2001 rating decision also 
granted SMC at level "k" for blindness in one eye.  In a 
later February 2003 rating decision, an increased rate of SMC 
was denied.  The veteran was notified of both decisions and 
he has appealed the assignment of the initial 10 percent 
rating and the denial of a higher rate of SMC.  

Neither service connection nor compensation pursuant to 
38 U.S.C.A. § 1151 has been granted for decreased vision in 
the veteran's left eye.  

A September 1980 letter from R. B. Webb, Jr., M.D., states 
that the veteran had advanced cataracts in each eye with 
visual acuity of less than 20/200 distant vision.  The 
physician further states that surgery was indicated at the 
very earliest possible time.

An October 1, 1980, VA eye clinic consultation report shows 
that visual acuity in the right eye was 5/200 and 10/200 in 
the left eye.  The veteran had cataracts in both eyes.  In 
early October 1980, he was hospitalized with a 2-year history 
of decreased visual acuity.  On October 6, 1980, it was noted 
that he was unable to drive.  Visual acuity in the left eye 
was 20/200 and he was able to count fingers in his right eye.  
On October 9, 1980, he underwent cataract extraction in the 
right eye.  

VA treatment records, dating from December 1981 to June 1982, 
show that veteran's right visual acuity corrected to 20/40 in 
November 1981.  However, he experienced a sudden loss of 
right eye vision in early December 1981.  In December 1981, 
he underwent two surgeries to repair a retinal detachment of 
the right eye.  In April 1982, he again underwent surgery to 
repair a retinal detachment in the right eye, with subsequent 
revision in June 1982.

A February 1984 VA eye clinic treatment record indicates that 
visual acuity in the veteran's right eye was light perception 
and in his left eye was 20/100 corrected to 20/70+2.  The 
assessment was detached retina in the right eye and cataract 
in the left eye.  In August 1984, the veteran was able to 
detect hand movement in his right eye with visual acuity of 
20/100 in his left eye.  A March 1985 progress note shows 
visual acuity in the right eye of light perception and of 
20/200+2 in the left eye.  A February 1987 eye examination 
first indicates right eye visual acuity of no light 
perception NLP and 20/100 in the left eye.  The veteran 
intermittently complained of right eye pain and a June 1987 
progress note recommends enucleating the eye.  

A September 1996 VA ophthalmology examination report notes 
that the visual acuity in the right eye was NLP.  Uncorrected 
visual acuity in the left eye for near vision was 20/400 and 
20/200-1 for distant vision.  Corrected left eye near and 
distant vision was 20/200.  Visual fields were negative to 
gross confrontation.  The impression included NLP in the 
right eye, mature cataract in the left eye causing a visual 
acuity of approximately 20/200 corrected.  

Periodic VA eye examinations thereafter show static values 
for visual acuity through March 2000.

A June 2000 VA ophthalmology examination report notes the 
veteran's history and that he currently had NLP in the right 
eye.  Examination revealed NLP in the right eye and the 
examiner observed that the right eye was phthisical.  Left 
eye visual acuity was 20/200 near and far and was not 
correctable with refraction.  Examination of the lens of the 
left eye revealed a hypermature brunescent nuclear cataract.  
The cataract was characterized as extraordinarily visually 
significant.  The impressions included phthisis in the right 
eye secondary to multiple retinal detachments and surgeries 
to repair them; and, a very visually significant cataract in 
the left eye.  

In March 2001, the veteran again underwent a VA eye 
examination.  Examination revealed right eye visual acuity of 
NLP.  Uncorrected left eye visual acuity was 20/400 for near 
and distant vision.  Corrected left eye visual acuity was 
20/200.  A February 2002 VA eye examination also shows left 
eye visual acuity of 20/400, uncorrectable with refraction.

A March 11, 2002, VA eye clinic treatment record notes that 
the veteran's left eye vision had decreased from 20/400 best 
corrected to counting fingers at 2 feet.  It was recommended 
that he undergo cataract removal in his left eye.  Subsequent 
April and May 2002 progress notes also show visual acuity in 
the left eye as counting fingers at 2 feet.  Subsequent VA 
treatment records show the veteran was not currently a 
candidate for cataract surgery.

During his central office hearing before the undersigned, the 
veteran testified that relevant private treatment records 
predating his October 1980 VA surgery had been destroyed.  He 
testified that he believed his right eye visual acuity prior 
to the 1980 surgery was better than reported as he was able 
to drive his own vehicle at the time and that he was 
eventually not given a driver's license after the surgery.  
He submitted copies of his previous driver's license, which 
was issued in 1988 and expired in 1993.  

Analysis

Increased Evaluation 

As noted previously, the veteran has been granted 
compensation for his right eye blindness pursuant to the 
provisions of 38 U.S.C.A. § 1151.  Although an injury or 
disease compensated under this statute is not a "service-
connected" injury or disease, it requires VA to pay 
compensation in the same manner as if the disability were 
service connected.  The VA General Counsel has determined 
that the language and history of 38 U.S.C.A. § 1151 reflects 
a congressional intent that all disability and DIC benefits 
payable for service-connected disability shall also be 
payable for disability within the scope of 38 U.S.C.A. § 1151 
(specifically identified as all disability compensation and 
DIC benefits under chapters 11 and 13 of title 38, United 
States Code).  See VAOPGCPREC 8-97, 100-90, 80-90, 73- 90.

The veteran seeks an increased rating for his VA-compensated 
right eye vision loss.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

In cases in which a pre-existing disability is aggravated by 
VA treatment, the percentage compensation payable under 38 
U.S.C.A. § 1151 is determined by subtracting the degree of 
disability prior to the VA treatment (if ascertainable) from 
the current overall degree of disability (except if total).  
Under VA regulations, a claimant is entitled to compensation 
only for additional disability over and above the degree of 
pre-existing disability.  See 38 C.F.R. §§ 3.322, 4.22; 
VAOPGCPREC 4-2001.

In rating visual impairment disabilities, the best distant 
vision obtainable after best correction by glasses will be 
the basis of rating visual acuity, except in cases of 
keratoconus.  38 C.F.R. § 4.75 (2004).  Loss of use or 
blindness of one eye, having only light perception, will be 
held to exist when there is inability to recognize test 
letters at one foot and when further examination of the eyes 
reveals that perception of objects, hand movements or 
counting fingers cannot be accomplished at three feet, and/or 
that lesser extents of visions, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than three feet being considered of negligible utility.  
38 C.F.R. § 4.79 (2004).

In the present case, the veteran has been awarded 
compensation pursuant to 38 U.S.C.A. § 1151 only for loss of 
visual acuity in the right eye; his left eye visual 
impairment is not service-connected or compensated under the 
provisions of 38 U.S.C.A. § 1151 at this time.  Where only 
one eye is service connected and the veteran is not blind in 
both eyes, the other eye is considered normal for rating 
purposes.  38 C.F.R. § 4.75.  However, compensation is 
payable for the combination of service-connected and 
nonservice-connected disabilities of blindness in one eye as 
a result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability as 
if both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1160; 38 
C.F.R. § 3.383(a).  VA in rating a service-connected eye 
disability cannot consider any loss of visual acuity in a 
nonservice-connected eye, short of blindness.  38 C.F.R. 
§ 3.383.

Prior to March 11, 2002

Prior to March 11, 2002, the evidence of record shows that 
the veteran had corrected left eye vision of 20/200 and 
uncorrected visual acuity of 20/400.  Because the veteran was 
not blind in his left eye before March 11, 2002, 38 U.S.C.A. 
§ 1160 is not applicable and his VA-compensated right eye 
disability must be rated as if his left eye vision was 
normal.  

In the instant case, prior to the cataract surgery in October 
1980, the evidence shows that the best evaluation of the 
veteran's right eye visual acuity was 20/200, according to 
his private physician.  However, VA examinations of his right 
eye vision, conducted just days prior to the surgery, suggest 
more significant visual impairment.  Resolving all doubt in 
the veteran's favor, the Board finds that his right eye 
visual acuity was 20/200 prior to the surgery.  In this 
respect, the Board notes that the veteran contends that his 
right eye vision was significantly better than 20/200 prior 
to the October 1980 surgery.  However, while he is competent 
to provide evidence of visible symptoms, he is not competent 
to provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the 
objective medical evidence of record does not support his 
contentions. 

Vision of 20/200 in one eye, where visual acuity in the other 
eye is 20/40 or better, warrants a 20 percent disability 
rating pursuant to 38 U.S.C.A. § 4.84a, Diagnostic Code 6077.  

After the October 1980 cataract surgery, the veteran's right 
eye visual acuity has consistently been evaluated as NLP 
since February 1987.  

Vision of 10/200, 5/200, or where there is complete blindness 
in one eye, with only light perception, where visual acuity 
in the other eye is 20/40 or better, warrants a 30 percent 
disability rating.  38 U.S.C.A. § 4.84a, Diagnostic Codes 
6070, 6074, 6077.  To warrant a higher evaluation, there 
would have to be anatomical loss of the eye, which the 
evidence of record does not indicate.  

As noted above, VA General Counsel determined that 38 C.F.R. 
§§ 3.322(a) and 4.22 are applicable to the rating of 
disabilities compensated under 38 U.S.C.A. § 1151.  Since the 
veteran's right eye visual acuity was at the 20 percent level 
before the 1980 cataract surgery, and his right eye visual 
impairment increased to the 30 percent level afterwards, the 
award of a disability rating in excess of 10 percent is not 
warranted, as the degree of disability existing at the time 
of the surgery is to be deducted from the present degree of 
disability unless the present degree of disability is total.  
See VAOPGCPREC 4-2001.  The Board concludes that, for the 
above reasons, the preponderance of the evidence is against 
the claim for a higher initial disability rating for right 
eye blindness prior to March 11, 2002. 

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that prior to March 11, 2002, 
the veteran's right eye blindness has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it has resulted in marked interference with his 
employment beyond that contemplated in the disability rating.  

As the preponderance of the evidence is against the award of 
an increased rating prior to March 11, 2002, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).

Since March 11, 2002

As noted above, compensation is payable for the combination 
of service-connected and nonservice-connected disabilities of 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability as if both disabilities were 
service-connected, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383(a).  

Although the veteran's right eye disability is not a 
"service-connected" disability, he is entitled to all 
disability compensation benefits under chapter 11 of title 
38, United States Code, as if the disability were service-
connected.  See VAOPGCPREC 8-97, 100-90, 80-90, 73- 90; see 
also VAOPGC 12-86 (specifically finding that the provisions 
of what is now 38 U.S.C.A. § 1160 are applicable to 
disabilities compensated under 38 U.S.C.A. § 1151).

Blindness in both eyes having only light perception warrants 
a 100 percent disability rating.  38 C.F.R. § 4.84a, 
Diagnostic Code 6062.  

As of March 11, 2002, the medical evidence of record 
indicates that the visual acuity in the veteran's 
noncompensated left eye is counting fingers at 2 feet.  There 
is no evidence that his left eye disability is the result of 
the veteran's own willful misconduct.  Since the level of 
visual impairment in both the veteran's VA-compensated right 
eye and his noncompensated left eye meet the VA criteria for 
blindness since March 11, 2002, a 100 percent disability 
rating is warranted from that date pursuant to the provisions 
of 38 U.S.C.A. § 1160; 38 C.F.R. §§ 3.383(a), 4.79, 4.84a, 
Diagnostic Code 6062.  Moreover, as the disability is total, 
no deduction will be made in accordance with the provisions 
of 38 C.F.R. §§ 3.322(a), 4.22.  Accordingly, a 100 percent 
disability rating for blindness in both eyes is warranted 
from March 11, 2002.

Special Monthly Compensation

Generally, claims for SMC are governed by the provisions set 
forth at 38 U.S.C.A. § 1114(k) through (s) (West 2002), and 
38 C.F.R. §§ 3.350 and 3.352 (2004).  SMC benefits, which are 
special statutory awards, are based upon service-connected 
disabilities as well as those disabilities for which 
compensation benefits are in effect pursuant to the 
provisions of 38 U.S.C.A. § 1151 and impairments involving 
paired organs and extremities under the provisions of 38 
U.S.C.A. § 1160.

Special monthly compensation under 38 U.S.C.A. § 1114(k) is 
relevantly payable for blindness of one eye having only light 
perception.  This special compensation is payable in addition 
to the basic rate of compensation otherwise payable on the 
basis of degree of disability, provided that the combined 
rate of compensation does not exceed the monthly rate set 
forth in 38 U.S.C.A. § 1114(l) when authorized in conjunction 
with any of the provisions of 38 U.S.C.A. § 1114(a) through 
(j) or (s).  When there is entitlement under 38 U.S.C.A. 
§ 1114(l) through (n) or an intermediate rate under (p), such 
additional allowance is payable for each such anatomical loss 
or loss of use existing in addition to the requirements for 
the basic rates, provided the total does not exceed the 
monthly rate set forth in 38 U.S.C.A. § 1114(o).  38 U.S.C.A. 
§ 1114(k), 38 C.F.R. § 3.350(a).

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, or is permanently bedridden or so helpless as to 
be in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(l), 38 C.F.R. § 3.350(b).

The March 11, 2002, VA examination report shows the veteran 
meets the VA criteria for blindness in both eyes.  As the 
competent medical evidence of record shows that the veteran 
is blind in both eyes for VA purposes, the Board finds that 
he is entitled to the "l" level of SMC.  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350(c).  




ORDER

A disability rating in excess of 10 percent for the veteran's 
loss of vision in the right eye prior to March 11, 2002, is 
denied.

A 100 percent disability rating under 38 U.S.C.A. § 1160 for 
bilateral vision loss is granted, from March 11, 2002, 
subject to the law and regulations governing the award of 
monetary benefits.

Entitlement to an additional SMC based on blindness in both 
eyes, is granted, subject to the law and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


